Whitfield, J.
In replevy proceedings brought by Semmes the defendant Sheriff asserted his right to hold the property under attachment proceedings on a judgment obtained against another party who had sold the property to the plaintiff in replevin. A motion to dismiss was denied as also was a motion to direct a verdict for the defendant. There was judgment for the plaintiff and defendant took writ of error.
The statute authorizes replevin by third persons who claim property levied, on in attachment proceedings. Sec. 2129 Gen. Stats. 1906, Comp. Laws 1914, Sec. 3430 Rev. Gen. Stats., 1920.
No fatal defect in the replevin affidavit or in the bond is made to appear.
The property consisted of automobile supplies, etc. It appears that the plaintiff in replevin bought the stock of goods more than two months before the attachment was levied thereon under a judgment obtained in another county against the seller. The bulk sales statute was not pleaded. On the issues as made by the pleadings, it cannot be said that the evidence is legally insufficient to sustain the verdict for the plaintiff, involving as it does the legality and Iona fides of the purchase for full value of the property by the plaintiff in replevin, therefore the judgment is affirmed.
Browne, G. J., and Taylor, Ellis and West, J. J., concur.